Citation Nr: 1017395	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to March 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied a 
compensable rating for a right knee disability, a rating in 
excess of 10 percent for a left knee disability, and a rating 
in excess of 20 percent for diabetes mellitus.  An interim, 
November 2002, rating decision increased the rating for the 
right knee to 10 percent.  Because that rating is less than 
the maximum under the applicable criteria (and since the 
Veteran has not expressed satisfaction with the rating) the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  VA 
received medical records (of June 2008 treatment) which do 
not appear to have been considered by the RO.  In written 
argument in April 2010 the Veteran's representative waived 
initial RO consideration of this evidence.

The Veteran has alleged, in essence that he is unable to 
work, in large part due to service-connected disabilities 
that are not addressed herein (peripheral neuropathy).  This 
raises a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  Such claim has 
not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's 
diabetes mellitus shown to have required regulation of 
activities in addition to a restricted diet and insulin.

2.  Throughout the appeal period the Veteran's left knee 
disability has been manifested by limitation of flexion to no 
less than 100 degrees and by full extension; instability, 
subluxation, and/or ankylosis of the knee are not shown.

3.  Throughout the appeal period the Veteran's right knee 
disability has been manifested by limitation of flexion to no 
less than 100 degrees and by full extension; instability, 
subluxation, and/or ankylosis of the knee are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).

2.  A rating in excess of 10 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Codes 
5257, 5260, 5261 (2009).

3.  A rating in excess of 10 percent for a right knee 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, 
Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his left knee increased rating claim 
prior to its initial adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2002 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  March 2003 and 
September 2006 letters provided additional notice.  With 
respect to the Veteran's right knee and diabetes mellitus 
increased rating claims, the March 2003 and September 2006 
letters informed the Veteran of the type of evidence needed 
to support these claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
He has had ample opportunity to respond/supplement the 
record.  An October 2008 SSOC then readjudicated all three 
claims (curing any notice timing defect).  

The Veteran's pertinent treatment records have been secured 
and he was afforded VA examinations in May 2002, December 
2003, December 2004, and February 2007.  The examinations 
were thorough; the findings reported included all information 
necessary for rating the disabilities at issue.  The 
examiners expressed familiarity with the Veteran's disability 
picture and, although the claims file was not reviewed at the 
time of the February 2007 examinations, the examiners 
reviewed the claims file and provided an addendum to the 
February 2007 examination report in April 2007.  The Board 
finds the examination reports are adequate for rating 
purposes..  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as practicably can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
staged ratings are not warranted for the claimed disabilities 
because the Veteran's symptoms have not varied significantly 
during the appeal period.  

As the instant claims for increase were received in December 
2001, the period for consideration is from December 2000.  
See Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.)  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, 
rating under this Code, diabetes must be shown to require 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating for diabetes requires all the criteria for a 
40 percent rating along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Where diabetes mellitus requires more 
than one daily insulin injection, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated, a 100 percent rating is warranted.  Id.  
Note (1), following Code 7913, provides that compensable 
complications of diabetes mellitus are rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Code 7913.  
38 C.F.R. § 4.119.

A May 2002 VA examination report notes that the Veteran was 
on oral medication for diabetes mellitus and includes a 
diagnosis of diabetes mellitus type II with clinical evidence 
of minimal peripheral neuropathy and no history, or 
documentation, of diabetic complications.  

A December 2003 VA examination report notes that the Veteran 
reported numbness and tingling of his feet and up his legs to 
the level of his knees and, occasionally to his thighs.  He 
also reported beginning numbness of his distal arms and 
hands.  The report also notes that the Veteran was on oral 
medication for diabetes mellitus and shows a diagnosis of 
diabetes mellitus type II, uncontrolled.  
A February 2004 rating decision granted service connection 
for peripheral neuropathy of both upper and both lower 
extremities, as secondary to service connected diabetes 
mellitus type II and assigned separate ratings of 20 percent 
for each upper extremity and 10 percent for each lower 
extremity.  The Veteran did not appeal that rating decision.  

A December 2004 VA examination report notes that the 
Veteran's diabetic assessment did not result in finding that 
he needs insulin, a special diet other than a standard ADA 
(American Diabetes Association) diet, or that he requires any 
regulation of his activities.  His diagnoses included type II 
diabetes mellitus, recently controlled.  

A February 2007 VA examination report notes that the Veteran 
has never required hospitalization for ketoacidosis or 
hypoglycemia; he reported having hypoglycemia at home about 
once a week.  He maintained a diabetic diet and did not have 
restriction of activities specifically secondary to his blood 
sugar.  He was on both oral hypoglycemic medications and 
insulin for his diabetes and saw his diabetic care provider 
about every three months.  The diagnoses included diabetes 
mellitus type 2, controlled.  Although the Veteran's claims 
file was not reviewed at the time of the February 2007 VA 
examination, an April 2007 addendum notes that the claims 
file was reviewed, and that the opinion from February 2007 
stands.  

VA treatment records during the appeal period reveal that the 
Veteran has been on a restricted (diabetic) diet and takes 
oral hypoglycemic medications and insulin for his diabetes; 
they do not show that restriction of activities has been 
prescribed.  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the 
next higher rating of 40 percent is that in addition to 
requiring diet and insulin for control, the diabetes also 
must require regulation of activities.  [The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating 
requires that additional criteria be met.]  Competent medical 
evidence is required to establish "regulation of 
activities," namely, avoidance of strenuous occupational and 
recreational activities, for a 40 percent rating under Code 
7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  
Although the Veteran claims that his activities are limited 
because of his diabetes mellitus, the competent (medical) 
evidence does not show that at any time during the appeal 
period he has been instructed by his care provider to 
restrict his activities due to his diabetes.  Consequently, 
the evidence does not show that manifestations of the 
Veteran's diabetes mellitus meet the specific criterion 
required for the next higher (40 percent) rating; and such 
rating is not warranted.  Because the criteria for still 
higher ratings for diabetes are in the conjunctive and 
include all requirements for the lower rating as well as 
additional impairment, it follows that a still higher rating 
likewise is not warranted.  

As the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met, a "staged" increased rating is not 
warranted.  

Knees

The Veteran's service-connected knees have been assigned 10 
percent ratings, each, under Code 5257 (for recurrent 
subluxation or lateral instability).  Code 5257 provides for 
a 20 percent rating for moderate subluxation or instability.  
38 C.F.R. § 4.71a.

Other potentially applicable Codes include Code 5260 (for 
limitation of flexion) which provides for a 10 percent rating 
for limitation to 45 degrees, and a 20 percent rating for 
limitation to 30 degrees; Code 5261 (for limitation of 
extension) which provides for a 0 percent rating where 
extension is limited to 5 degrees, and compensable ratings 
where extension is limited at 10 degrees or more.  Code 5256 
provides for rating where there is ankylosis; and Codes 5258, 
5259 provide for rating based on symptomatic removal of 
cartilage, and dislocated semilunar cartilage with 
"locking".  Codes 5003, 5010 provide for rating knee 
arthritis based on limitation of motion.  The maximum rating 
under Code 5003 when limitation of motion is not to a 
compensable degree is 10 percent.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98 (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 and under Code 5261, may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  

On May 2002 VA examination, the Veteran reported left knee 
pain which increased when he walked up an incline, a loose 
feeling, a tendency for the knee to give out and, when he 
performed squats, to lock.  He reported that his right knee 
was less bothersome and mainly had symptoms of anterior pain 
with no tendency to give out.  On examination, both knees had 
good alignment and movement from 0 to 120 degrees.  
Limitation of flexion was mainly caused by thickness of the 
calves and thighs (the Veteran weighed about 330 pounds); the 
knees were not swollen; collateral and cruciate ligaments 
were stable; patellae were stable; the examiner did not find 
a definite repeatable McMurray's sign on either knee.  The 
examiner noted a deep pop along the medial joint line of the 
right knee which could have been suggestive of a meniscal 
tear.  X-rays of the knees showed slight reduction of medial 
joint spaces and were otherwise unremarkable.  The diagnosis 
was internal derangement of the right and left knees.  The 
examiner noted that instability of the knees was not found 
and that he did not know the cause for the giving way 
(commenting that the supportive musculature about both lower 
extremities appeared to be in quite good shape).  

A December 2003 VA examination report notes that the Veteran 
complained of bilateral knee pain (right greater than left) 
and of the right knee giving way about twice per week.  
Examination of the right knee showed range of motion from 0 
to 130 degrees with slight medial tenderness, slight 
effusion, no crepitus and no laxity.  The left knee range of 
motion was from 0 to 125 degrees with no tenderness, slight 
fluid, slight crepitus, and no laxity.  The impression was 
knee sprain, bilateral, right more than left, chronic with 
minimal disability and slight progression.  X-rays of the 
left knee showed normal joint space, no chondrocalcinosis or 
effusion, normal adjacent subarticular areas and soft tissue, 
and no arthritic change.  

A December 2004 VA examination report notes the Veteran's 
complaints of his knees giving way and causing him to fall, 
right more likely than left to become unstable.  The examiner 
noted that the Veteran referred to this complaint as 
"instability" which the examiner was not able to document 
or agree with.  Examination showed no periarticular 
thickening in either knee.  Both extended to full extension 
and both flexed to 135 degrees.  The Veteran accomplished 
these maneuvers repeatedly without any evidence of pain 
(although he reported pain, he eventually described the pain 
as mild).  The examiner noted definite pain with flexion and 
extension of each knee against resistance, no additional 
limitation on repetitive use (which is often avoided), and no 
flare-ups.  McMurray's and Lachman's signs were negative in 
both knees and neither knee showed any evidence of ligament 
laxity or of varus or valgus instability.  Both patellas were 
freely moveable without significant pain or tenderness and 
crepitus was present, 2+, in the left knee.  There was no 
crepitus in the right knee.  It was noted that the Veteran's 
history of his knees giving way and his tendency to fall 
struck the examiner as being entirely characteristic of 
atrophy in muscle groups XIV and XIII.  Even though the 
Veteran was morbidly obese and had a huge layer of fat 
everywhere, the examiner was able to document a loss of 
muscle mass.  Strength testing of muscle groups XIV and XIII 
in both lower extremities yielded a strength grade of four 
over a high normal of five left and two over a high normal of 
five right for XIV, and two over a high normal of five left 
and one over a high normal of five right for muscle group 
XIII.  Minimal clonus was exhibited on the left and 2+ clonus 
was exhibited on the right.  The examiner further noted that 
repeatedly negative plain X-rays showed only minimal 
narrowing of both medial compartments in one set of films 
made on September 9, 2002, and an magnetic resonance imaging 
(MRI) of the right knee made on August 5, 2003, showed a 
small joint effusion, which is clearly abnormal.  However, no 
other pathology was reported.  The impressions included 
morbid obesity, exogenous; disuse atrophy in both right and 
left thigh muscle groups, anterior XIV and posterior XIII; no 
evidence of joint or ligament laxity found; instability of 
both lower extremities, not due to knee joint instability, 
but due to disuse atrophy in muscle groups XIV and XIII, in 
both thighs; consistent with muscle mass being a little 
greater left than right, more clonus on the right than on the 
left (and seeming to favor the right leg more than the left 
in efforts to prevent falling); and degenerative joint 
disease in both knees with minimal documentation.  

A February 2007 VA examination report notes the Veteran's 
complaints of daily pain, giving way, and walking limited to 
half a mile.  The Veteran used a rolling walker, cane and 
bilateral knee braces.  He reported no flare-ups.  The range 
of motion was 0 to 100 degrees, bilaterally, with medial and 
lateral joint line tenderness of the left knee and positive 
lateral joint line tenderness as well as medial peripatellar 
tenderness of the right knee.  There was no effusion, no 
instability to varus or valgus stress, and negative 
Lachman's.  Additional limitation following repetitive use 
resulted in increased pain with weakness.  There was no 
incoordination or lack of endurance on his joint function, 
although there was fatigue and weakness with repetitive 
motion.  X-ray studies showed mild narrowing of the medial 
joint lines bilaterally but no arthritic changes were found.  
The diagnosis was subjective complaints of tenderness in the 
joint line with minimal findings on examination or X-ray.  
The examiner noted that the Veteran had no meniscal pathology 
to speak of, no arthritic changes in the knees on X-ray or by 
examination, and he was deconditioned and had some atrophy of 
the quadriceps bilaterally with weakness after walking due to 
his exogenous obesity.  There was no pathology noted in the 
knees that would explain the Veteran's weakness.  Although 
the Veteran's claims file was not reviewed at the time of the 
February 2007 VA examination, an April 2007 addendum notes 
that, after reviewing the claims file, there was no change in 
the opinion as to the lack of knee pathology found on joint 
examination.  

VA treatment records during the appeal period reveal that the 
Veteran has sought treatment for complaints of bilateral knee 
pain and instability which have caused him to fall; however, 
examinations of the knees and radiological studies have been 
silent for objective evidence of a cause for such complaints.  

The competent medical evidence does not show left or right 
knee flexion to have been limited to less than 100 degrees 
(even with limitation due to pain/on use considered).  
Consequently, a compensable rating under Code 5260 is not 
warranted.  Furthermore, left or right knee extension has 
always been reported as full (to 0 degrees).  Consequently, a 
compensable rating under Code 5261 is not warranted.  

There is no evidence of ankylosis, dislocated semilunar 
cartilage/symptomatic removal of semilunar cartilage, or 
tibia and fibula impairment; consequently, Codes 5256, 5258, 
5259 and 5262 do not apply.

As there is no X-ray confirmation of left knee arthritis, a 
separate rating under Code 5010, 5003 (for arthritis of the 
knee with noncompensable limitation of motion, but with pain 
on motion) is not warranted.  A December 2004 VA examination 
report includes an impression of degenerative joint disease 
in both knees; however, the examiner noted that there was 
minimal documentation of this finding and the more recent 
February 2007 VA examination report specifically found no 
arthritic changes in the knees on X-ray or by examination.  

What remains for consideration is whether a higher rating 
under Code 5257 is warranted.  The Board notes the Veteran's 
contentions of his knees being unstable and giving way.  
However, no examination found instability or subluxation.  
Most recently, on examination in February 2007, the examiner 
noted that the Veteran had no meniscal pathology to speak of, 
no arthritic changes in the knees on X-ray or by examination, 
and he was deconditioned and had some atrophy of the 
quadriceps muscles bilaterally with weakness after walking 
due to his exogenous obesity.  There was no knee pathology to 
account for leg weakness.  In addition, the December 2004 VA 
examiner noted instability of both lower extremities, which 
is not due to knee joint instability, but was due to disuse 
atrophy in muscle groups XIV and XIII, in both thighs.  As 
the leg weakness is not attributed to knee pathology, it may 
not be a basis for rating the knee disability.  Clearly, the 
evidence does not show moderate knee subluxation/instability 
which would warrant the next higher rating of 20 percent 
under Code 5257.

In summary, given that there is no evidence that at any time 
during the appeal period instability of the knees has been 
more than slight, there is no basis for assigning a higher 
than 10 percent rating under Code 5257 for any period of time 
encompassed by this appeal.  Consequently, an increased 
rating for either knee is not warranted.  The preponderance 
of the evidence is against these claims, and they must be 
denied.

The Board has also considered whether referral of these 
matters for extraschedular consideration is warranted.  The 
symptoms of, and functional impairment due to, the Veteran's 
diabetes mellitus and knees shown by the record are entirely 
encompassed by the schedular criteria.  Therefore those 
criteria are not inadequate and a remand for extraschedular 
consideration is not indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of TDIU due specifically to these disabilities is 
not raised by the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  [As was noted, the issue of entitlement to 
TDIU due primarily to service-connected disabilities not at 
issue herein, is raised by the record, and has been referred 
to the RO.] 


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for internal derangement of 
the left knee is denied.

A rating in excess of 10 percent for internal derangement of 
the right knee is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


